Exceptions overruled. The evidence most favorable to the , plaintiff is that at 6:15 p.m. on a cold and windy day during a heavy snow storm he entered the defendant’s Devonshire Street station in Boston, descended the steps while holding onto the right handrail, and had reached the third or fourth step from the bottom when he stepped on an object which felt like “half a hard rubber ball,” but appeared to be ice under snow. He fell and was injured. After a verdict for the plaintiff, the judge under leave reserved entered a verdict for the defendant. There was no error. Whatever the substance may have been, there was no evidence that it had been on the step long enough so that the employees of the defendant, in the exercise of reasonable care, should have discovered it and removed it. Reardon v. Boston Elev. Ry. 311 Mass. 228, 230, and eases cited.